 WAYNE CONSTRUCTION, INC. 571Wayne Construction, Inc. and Edward Lewis Char- APPENDIXland. Case 19-CA-12610NOTICE To EMPLOYEESDecember 7, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 17, 1981, Administrative Law Judge nity to present evidence and state their positions,William J. Pannier III issued the attached Decision the National Labor Relations Board found that wein this proceeding. Thereafter, Respondent filed ex- have violated the National Labor Relations Act, asceptions and a supporting brief, and the General amended, and has ordered us to post this notice.Counsel filed a brief in support of the Administra- The Act gives employees the following rights:tive Law Judge's Decision.tive Law Judge's Decision. To engage in self-organizationPursuant to the provisions of Section 3(b) of the To en ge s -orgaiatonTo form, join, or assist any unionNational Labor Relations Act, as amended, the Na- Tooror a t y iotional Labor Relations Board has delegated its au- To bargain collectively through repre-thority in this proceeding to a three-member panel. sentatives of their own choiceThe Board has considered the record and the at- To engage in activities together for thetached Decision in light of the exceptions and purpose collective bargaining or otherbriefs, and has decided to affirm the rulings, find- mutual aid or protectionings,' and conclusions of the Administrative Law To refrain from the exercise of any or allJudge and to adopt his recommended Order.2such activities.ORDER WE WILL NOT interrogate our employees re-garding the union sympathies and activities ofPursuant to Section 10(c) of the National Labor their coworkers.Relations Act, as amended, the National Labor Re- WE WILL NOT threaten to close down ourlations Board adopts as its Order the recommended construction projects before allowing our em-Order of the Administrative Law Judge and ployees to become unionized.hereby orders that the Respondent, Wayne Con- WE WILL NOT discharge or otherwise dis-struction, Inc., Seattle, Washington, its officers, criminate against our employees because theyagents, successors, and assigns, shall take the action attempted to become unionized.set forth in the said recommended Order, except WE WILL NOT in any like or related mannerthat the attached notice is substituted for that of interfere with, restrain, or coerce our employ-the Administrative Law Judge. ees in the exercise of their rights as set forthabove, which are guaranteed by Section 7 of' Respondent has excepted to certain credibility findings made by the aboe, hich are aantee b ection oAdministrative Law Judge. It is the Board's established policy not to the National Labor Relations Act.overrule an administrative law judge's resolutions with respect to credi- WE WILL make whole Edward Lewis Char-bility unless the clear preponderance of all of the relevant evidence con- land for any loss of pay he ma have sufferedvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc. 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951). We have as a result of our unlawful termination of himcarefully examined the record and find no basis for reversing his findings. on June 24, 1980, with interest on the amountIn sec. II,.B, par. 2 of his Decision, the Administrative Law Judgefound that Respondent's failure to call its co-owner, Arntzen, to corrobo- owing.rate the testimony of Jeffords concerning a promise of a job to Charland,purportedly made by Arntzen, supported a fair inference that, had Arnt- WAYNE CONSTRUCTION, INC.zen been called as a witness, his testimony concerning that matter wouldnot have supported that of Jeffords. However, we find that, since there isno basis for inferring that Arntzen was not equally available to be called DECISIONas a witness by both Respondent and the General Counsel, no adverseinference can be drawn against Respondent with respect to its failure to STATEMENT OF THE CASEcall him to corroborate Jeffords' testimony. Plumbers and SteamfttersLocal Na 40 United Association of Journeymen and Apprentices of Plumb- WILLIAM J. PANNIER III, Administrative Law Judge:er and Pipefitting Industry of the United States and Canada, AFL-CIO This matter was heard by me in Juneau, Alaska, on May(Mechanical Contractor Associations of Washington), 242 NLRB 1157, On r 4 198 the Actin Re nal i-1160, f. 10 (1979). This finding, however, does not affect our decision to 1 n Septemer 4, 1 e Actng egonaaffirm the Administrative Law Judge's discrediting of Jeffords' testimo- rector for Region 19 of the National Labor Relationsny, as the other factors cited by the Administrative Law Judge, including Board issued an order consolidating cases, consolidatedJeffords' demeanor and the contradiction of his testimony by neutral wit- complaint and notice of hearing, based on unfair labornesses, are sufficient grounds to support his credibility resolutions.In accordance with his dissent in Olympic Medical Corporation, 250 practice carges, the one in Case 19-CA-12610 havingNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 'Unless otherwise stated, all dates occurred in 1980.259 NLRB No. 82WAYNE CONSTRUCTION, INC. 571Wayne Construction, Inc. and Edward Lewis Char- APPENDIXland. Case 19-CA-12610NOTICE To EMPLOYEESDecember 7, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 17, 1981. Administrative Law Judge nity to present evidence and state their positions,William J. Pannier III issued the attached Decision theNational Labor Relations Board found that wein this proceeding. Thereafter. Respondent filed ex- haveviolated the National Labor Relations Act, asceptions and a supporting brief, and the General amended, and has ordered us to post this notice.Counsel filed a brief in support of the Administra- The Act gives employees the following rights:tive Law Judge's Decision. To engage in self-organizationPursuant to the provisions of Section 3(b) of the T form, , o aNational Labor Relations Act, as amended, the Na- Tobargi ollectively unrontional Labor Relations Board has delegated its au- Toatie o collectively through repre-thority in this proceeding to a three-member panel. engage in c hoiceThe Board has considered the record and the at- Toofae in activities together for thetached Decision in light of the exceptions and purpose collective bargaining or otherbriefs, and has decided to affirm the rulings, find- mutual aid orprotectionings,' and conclusions of the Administrative Law Torefrainfromtheexercise of any or allJudge and to adopt his recommended Order.' suchactivities.ORDER WEWILLNOTinterrogate our employees re-garding the union sympathies and activities ofPursuant to Section 10(c) of the National Labor their coworkers.Relations Act, as amended, the National Labor Re- WE WILL NOT threaten to close down ourlations Board adopts as its Order the recommended construction projects before allowing our em-Order of the Administrative Law Judge and ployees to become unionized.hereby orders that the Respondent, Wayne Con- WE WILL NOT discharge or otherwise dis-struction, Inc., Seattle, Washington, its officers, criminate against our employees because theyagents, successors, and assigns, shall take the action attempted to become unionized.set forth in the said recommended Order, except WE WILL NOT in any like or related mannerthat the attached notice is substituted for that of interfere with, restrain, or coerce our employ-the Administrative Law Judge. ees in the exercise of their rights as set forth------ ~~~~~~~~~~above, which are guaranteed by Section 7 of' Respondent has excepted to certain credibility findings made by the a v, which are guarantledi bne A7.oAdministrative Law Judge. It is the Board's established policy not to theNaional Lbor Relations At.overrule an administrative law judge's resolutions with respect to credi- WE WILL make whole Edward Lewis Char-bility unless the clear preponderance of all of the relevant evidence con- land for any loss of pay he may have sufferedvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951). We have as a result Of Our Unlawful termination Of himcarefully examined the record and find no basis for reversing his findings. On June 24, 1980, with interest On the amountIn sec. III.B, par. 2 of his Decision, the Administrative Law Judgefound that Respondent's failure to call its co-owner, Arntzen, to corrobo- Owing.rate the testimony of Jeffords concerning a promise of a job to Charland,purportedly made by Amtzen, supported a fair inference that, had Arnt- WAYNE CONSTRUCTION, INC.zen been called as a witness, his testimony concerning that matter wouldnot have supported that of Jeffords. However, we find that, since there isno basis for inferring that Arntzen was not equally available to be called DECISIONas a witness by both Respondent and the General Counsel, no adverseinference can be drawn against Respondent with respect to its failure to STATEMENT OF THE CASEcall him to corroborate Jcffords' testimony. Plumbers and SteamfutersLocal No. 40, United Association of Journeymen and Apprentices of Plumb- WILLIAM J. PANNIER III, Administrative Law Judge:en and Pipefitting Industry of the United States and Canada, AFL-CIO This matter was heard by me in Juneau, Alaska, on May(Mechanical Contractor Associations of Washington), 242 NLRB 1157, S iqa) On <i'tcmher 4 I9fiO' the Actine Remnnal Di-1160, M. 10 (1979). This finding, however, does not affect our decision to 5, 1981. On September 4, 1980,the Acting Regionai-affirm the Administrative Law Judge's discrediting of Jeffords' testimo- rector for Region 19 of the National Labor Relationsny, as the other factors cited by the Administrative Law Judge, including Board issued an Order consolidating Cases, consolidatedJeffords' demeanor and the contradiction of his testimony by neutral wit- complaint and notice of hearing, based on unfair labornesses, are sufficient grounds to support his credibility resolutions, ractice charoM the one in Case 19-CA-12610 havinc' In accordance with his dissent in Olympic Medical Corporation, 250 practice charges, the one in Case 19-A110 havigNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 'Unless otherwise stated, all dales occurred in 1980.259 NLRB No. 82WAYNE CONSTRUCTION, INC. 571Wayne Construction, Inc. and Edward Lewis Char- APPENDIXland. Case 19-CA-12610NOTICE To EMPLOYEESDecember 7, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 17, 1981. Administrative Law Judge nity to present evidence and state their positions,William J. Pannier III issued the attached Decision theNational Labor Relations Board found that wein this proceeding. Thereafter. Respondent filed ex- haveviolated the National Labor Relations Act, asceptions and a supporting brief, and the General amended, and has ordered us to post this notice.Counsel filed a brief in support of the Administra- The Act gives employees the following rights:tive Law Judge's Decision. To engage in self-organizationPursuant to the provisions of Section 3(b) of the T form, , o aNational Labor Relations Act, as amended, the Na- Tobargi ollectively unrontional Labor Relations Board has delegated its au- Tobartae ncollectively through repre-thority in this proceeding to a three-member panel. engage in c hoiceThe Board has considered the record and the at- Toofae in activities together for thetached Decision in light of the exceptions and purpose collective bargaining or otherbriefs, and has decided to affirm the rulings, find- mutual aidorprotectionings,' and conclusions of the Administrative Law Torefrainfromtheexercise of any or allJudge and to adopt his recommended Order.' suchactivities.ORDER WEWILLNOTinterrogate our employees re-garding the union sympathies and activities ofPursuant to Section 10(c) of the National Labor their coworkers.Relations Act, as amended, the National Labor Re- WE WILL NOT threaten to close down ourlations Board adopts as its Order the recommended construction projects before allowing our em-Order of the Administrative Law Judge and ployees to become unionized.hereby orders that the Respondent, Wayne Con- WE WILL NOT discharge or otherwise dis-struction, Inc., Seattle, Washington, its officers, criminate against our employees because theyagents, successors, and assigns, shall take the action attempted to become unionized.set forth in the said recommended Order, except WE WILL NOT in any like or related mannerthat the attached notice is substituted for that of interfere with, restrain, or coerce our employ-the Administrative Law Judge. ees in the exercise of their rights as set forth------ ~~~~~~~~~~above, which are guaranteed by Section 7 of' Respondent has excepted to certain credibility findings made by the a v, which are guarantledi bne A7.oAdministrative Law Judge. It is the Board's established policy not to theNaional Lbor Relations At.overrule an administrative law judge's resolutions with respect to credi- WE WILL make whole Edward Lewis Char-bility unless the clear preponderance of all of the relevant evidence con- land for any loss of pay he may have sufferedvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951). We have as a result Of Our Unlawful termination Of himcarefully examined the record and find no basis for reversing his findings. On June 24, 1980, with interest On the amountIn sec. III.B, par. 2 of his Decision, the Administrative Law Judgefound that Respondent's failure to call its co-owner, Arntzen, to corrobo- Owing.rate the testimony of Jeffords concerning a promise of a job to Charland,purportedly made by Amtzen, supported a fair inference that, had Arnt- WAYNE CONSTRUCTION, INC.zen been called as a witness, his testimony concerning that matter wouldnot have supported that of Jeffords. However, we find that, since there isno basis for inferring that Arntzen was not equally available to be called DECISIONas a witness by both Respondent and the General Counsel, no adverseinference can be drawn against Respondent with respect to its failure to STATEMENT OF THE CASEcall him to corroborate Jeffords' testimony. Plumbers and SteamfulersLocal No. 40, United Association of Journeymen and Apprentices of Plumb- WILLIAM J. PANNIER III, Administrative Law Judge:ern and Pipefitting Industry of the United States and Canada. AFL-CIO This matter was heard by me in Juneau, Alaska, on May(Mechanical Contractor Associations of Washington), 242 NLRB 1157, S iqa) On <i'tcmher 4 19M) ' the Actine Remnnal Di-1160, M. 10 (1979). This finding, however, does not affect our decision to 5, 1981. On September 4, 1980,the Acting Regionai-affirm the Administrative Law Judge's discrediting of Jeffords' testimo- rector for Region 19 of the National Labor Relationsny, as the other factors cited by the Administrative Law Judge, including Board issued an Order consolidating Cases, consolidatedJeffords' demeanor and the contradiction of his testimony by neutral wit- complaint and notice of hearing, based on unfair labornesses, are sufficient grounds to support his credibility resolutions, ractice charoM the one in Case 19-CA-12610 havinc' In accordance with his dissent in Olympic Medical Corporation, 250 practice charges, the one in Case 19-A110 havigNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 'Unless otherwise stated, all dales occurred in 1980.259 NLRB No. 82WAYNE CONSTRUCTION, INC. 571Wayne Construction, Inc. and Edward Lewis Char- APPENDIXland. Case 19-CA-12610NOTICE To EMPLOYEESDecember 7, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 17, 1981. Administrative Law Judge nity to present evidence and state their positions,William J. Pannier III issued the attached Decision theNational Labor Relations Board found that wein this proceeding. Thereafter. Respondent filed ex- haveviolated the National Labor Relations Act, asceptions and a supporting brief, and the General amended, and has ordered us to post this notice.Counsel filed a brief in support of the Administra- The Act gives employees the following rights:tive Law Judge's Decision. To engage in self-organizationPursuant to the provisions of Section 3(b) of the T form, , o aNational Labor Relations Act, as amended, the Na- Tobargi ollectively unrontional Labor Relations Board has delegated its au- Tobartae ncollectively through repre-thority in this proceeding to a three-member panel. engage in c hoiceThe Board has considered the record and the at- Toofae in activities together for thetached Decision in light of the exceptions and purpose collective bargaining or otherbriefs, and has decided to affirm the rulings, find- mutual aidorprotectionings,' and conclusions of the Administrative Law Torefrainfromtheexercise of any or allJudge and to adopt his recommended Order.' suchactivities.ORDER WEWILLNOTinterrogate our employees re-garding the union sympathies and activities ofPursuant to Section 10(c) of the National Labor their coworkers.Relations Act, as amended, the National Labor Re- WE WILL NOT threaten to close down ourlations Board adopts as its Order the recommended construction projects before allowing our em-Order of the Administrative Law Judge and ployees to become unionized.hereby orders that the Respondent, Wayne Con- WE WILL NOT discharge or otherwise dis-struction, Inc., Seattle, Washington, its officers, criminate against our employees because theyagents, successors, and assigns, shall take the action attempted to become unionized.set forth in the said recommended Order, except WE WILL NOT in any like or related mannerthat the attached notice is substituted for that of interfere with, restrain, or coerce our employ-the Administrative Law Judge. ees in the exercise of their rights as set forth------ ~~~~~~~~~~above, which are guaranteed by Section 7 of' Respondent has excepted to certain credibility findings made by the a v, which are guarantledi bne A7.oAdministrative Law Judge. It is the Board's established policy not to theNaional Lbor Relations At.overrule an administrative law judge's resolutions with respect to credi- WE WILL make whole Edward Lewis Char-bility unless the clear preponderance of all of the relevant evidence con- land for any loss of pay he may have sufferedvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951). We have as a result Of Our Unlawful termination Of himcarefully examined the record and find no basis for reversing his findings. On June 24, 1980, with interest On the amountIn sec. III.B, par. 2 of his Decision, the Administrative Law Judgefound that Respondent's failure to call its co-owner, Arntzen, to corrobo- Owing.rate the testimony of Jeffords concerning a promise of a job to Charland,purportedly made by Amtzen, supported a fair inference that, had Arnt- WAYNE CONSTRUCTION, INC.zen been called as a witness, his testimony concerning that matter wouldnot have supported that of Jeffords. However, we find that, since there isno basis for inferring that Arntzen was not equally available to be called DECISIONas a witness by both Respondent and the General Counsel, no adverseinference can be drawn against Respondent with respect to its failure to STATEMENT OF THE CASEcall him to corroborate Jeffords' testimony. Plumbers and SteamfulersLocal No. 40, United Association of Journeymen and Apprentices of Plumb- WILLIAM J. PANNIER III, Administrative Law Judge:ern and Pipefitting Industry of the United States and Canada. AFL-CIO This matter was heard by me in Juneau, Alaska, on May(Mechanical Contractor Associations of Washington), 242 NLRB 1157, S iqa) On <i'tcmher 4 I9fiO' the Actine Remnnal Di-1160, M. 10 (1979). This finding, however, does not affect our decision to 5, 1981. On September 4, 1980,the Acting Regionai-affirm the Administrative Law Judge's discrediting of Jeffords' testimo- rector for Region 19 of the National Labor Relationsny, as the other factors cited by the Administrative Law Judge, including Board issued an Order consolidating Cases, consolidatedJeffords' demeanor and the contradiction of his testimony by neutral wit- complaint and notice of hearing, based on unfair labornesses, are sufficient grounds to support his credibility resolutions, ractice charoM the one in Case 19-CA-12610 havinc' In accordance with his dissent in Olympic Medical Corporation, 250 practice charges, the one in Case 19-A110 havigNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 'Unless otherwise stated, all dales occurred in 1980.259 NLRB No. 82WAYNE CONSTRUCTION, INC. 571Wayne Construction, Inc. and Edward Lewis Char- APPENDIXland. Case 19-CA-12610NOTICE To EMPLOYEESDecember 7, 1981 POSTED BY ORDER OF THEDECISION AND ORDER NATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentBY MEMBERS FANNING, JENKINS, ANDZIMMERMAN After a hearing at which all sides had an opportu-On July 17, 1981. Administrative Law Judge nity to present evidence and state their positions,William J. Pannier III issued the attached Decision theNational Labor Relations Board found that wein this proceeding. Thereafter. Respondent filed ex- haveviolated the National Labor Relations Act, asceptions and a supporting brief, and the General amended, and has ordered us to post this notice.Counsel filed a brief in support of the Administra- The Act gives employees the following rights:tive Law Judge's Decision. To engage in self-organizationPursuant to the provisions of Section 3(b) of the T form, , o aNational Labor Relations Act, as amended, the Na- Tobargi ollectively unrontional Labor Relations Board has delegated its au- Tobartae ncollectively through repre-thority in this proceeding to a three-member panel. engage in c hoiceThe Board has considered the record and the at- Toofae in activities together for thetached Decision in light of the exceptions and purpose collective bargaining or otherbriefs, and has decided to affirm the rulings, find- mutual aidorprotectionings,' and conclusions of the Administrative Law Torefrainfromtheexercise of any or allJudge and to adopt his recommended Order.' suchactivities.ORDER WEWILLNOTinterrogate our employees re-garding the union sympathies and activities ofPursuant to Section 10(c) of the National Labor their coworkers.Relations Act, as amended, the National Labor Re- WE WILL NOT threaten to close down ourlations Board adopts as its Order the recommended construction projects before allowing our em-Order of the Administrative Law Judge and ployees to become unionized.hereby orders that the Respondent, Wayne Con- WE WILL NOT discharge or otherwise dis-struction, Inc., Seattle, Washington, its officers, criminate against our employees because theyagents, successors, and assigns, shall take the action attempted to become unionized.set forth in the said recommended Order, except WE WILL NOT in any like or related mannerthat the attached notice is substituted for that of interfere with, restrain, or coerce our employ-the Administrative Law Judge. ees in the exercise of their rights as set forth------ ~~~~~~~~~~above, which are guaranteed by Section 7 of' Respondent has excepted to certain credibility findings made by the a v, which are guarantledi bne A7.oAdministrative Law Judge. It is the Board's established policy not to theNaional Lbor Relations At.overrule an administrative law judge's resolutions with respect to credi- WE WILL make whole Edward Lewis Char-bility unless the clear preponderance of all of the relevant evidence con- land for any loss of pay he may have sufferedvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 P.2d 362 (3d Cir. 1951). We have as a result Of Our Unlawful termination Of himcarefully examined the record and find no basis for reversing his findings. On June 24, 1980, with interest On the amountIn sec. III.B, par. 2 of his Decision, the Administrative Law Judgefound that Respondent's failure to call its co-owner, Arntzen, to corrobo- Owing.rate the testimony of Jeffords concerning a promise of a job to Charland,purportedly made by Amtzen, supported a fair inference that, had Arnt- WAYNE CONSTRUCTION, INC.zen been called as a witness, his testimony concerning that matter wouldnot have supported that of Jeffords. However, we find that, since there isno basis for inferring that Arntzen was not equally available to be called DECISIONas a witness by both Respondent and the General Counsel, no adverseinference can be drawn against Respondent with respect to its failure to STATEMENT OF THE CASEcall him to corroborate Jeffords' testimony. Plumbers and SteamfulersLocal No. 40, United Association of Journeymen and Apprentices of Plumb- WILLIAM J. PANNIER III, Administrative Law Judge:ern and Pipefitting Industry of the United States and Canada. AFL-CIO This matter was heard by me in Juneau, Alaska, on May(Mechanical Contractor Associations of Washington), 242 NLRB 1157, S iqa) On <i'tcmher 4 1980 ' the Actine Remnnal Di-1160, M. 10 (1979). This finding, however, does not affect our decision to 5, 1981. On September 4, 1980,the Acting Regionai-affirm the Administrative Law Judge's discrediting of Jeffords' testimo- rector for Region 19 of the National Labor Relationsny, as the other factors cited by the Administrative Law Judge, including Board issued an Order consolidating Cases, consolidatedJeffords' demeanor and the contradiction of his testimony by neutral wit- complaint and notice of hearing, based on unfair labornesses, are sufficient grounds to support his credibility resolutions, ractice charoM the one in Case 19-CA-12610 havinc' In accordance with his dissent in Olympic Medical Corporation, 250 practice charges, the one in Case 19-A110 havigNLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein. 'Unless otherwise stated, all dales occurred in 1980.259 NLRB No. 82 572 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed on July 18,2 alleging violations of Section worked from March 3 until June 24, when the General8(a)(1) and (3) of the National Labor Relations Act, as Counsel alleges that he had been terminated unlawfullyamended, 29 U.S.C. §151, et seq., herein called the Act. and, conversely, when Respondent contends that he hadAll parties have been afforded full opportunity to appear, quit by walking off the job. The only other dispute into introduce evidence, to examine and cross-examine wit- this case centers on whether Donald R. Jeffords, the su-nesses, and to file briefs. Based on the entire record and perintendent for the project,3had made certain state-the briefs filed on behalf of the parties and upon my ob- ments on June 24 that constituted an unlawful interroga-servation of the demeanor of the witnesses, I make the tion and a threat to shut down the jobsite.following: In late April or early May, oiler Jeff Staples had beengiven authorization cards. While he did not distributeFINDINGS OF FACT them, Staples testified that after he had obtained themI. JURISDICTION Jeffords had said, "[W]ell, I see your friend from theUnion was here," and had warned, "[W]ell, if I hear any-At all times material herein, Wayne Construction, Inc., body talking union around here, they're fired."4In mid-herein called Respondent, has been a State of Washing- June, Charland obtained the cards from Staples andton corporation, with an office and place of business in began distributing them himself.Seattle, Washington, engaged in the business of construe- On June 24, Charland reported for work at 7 a.m. andtion contracting in the States of Alaska and Washington. began hauling rock from the quarry to the site where theDuring the 12-month period prior to issuance of the breakwater was being constructed. At approximately 9complaint, a representative period, Respondent, in the a.m., as he drove by Respondent's office, Jeffordscourse and conduct of its business operations, derived flagged him down. After parking the truck, Charland en-gross revenue in excess of $500,000 and, during that tered the office. Only he and Jeffords were presentsame period, sold and shipped goods or provided serv- during this conversation. Charland testified that Jeffordsices valued in excess of $50,000 from its facilities within began cursing at him and accusing him of being sneakythe State of Washington directly to customers outside of and of "going behind [Jeffords'] back with these cards."that State and, also, to customers within the State of According to Charland, Jeffords had said that the coun-Washington who were themselves engaged in interstate cil's registrar, Rosabel Nelson, was going to pull Char-commerce by other than indirect means. Therefore, I land's permit because he had received too many tickets,find, as admitted by Respondent, that at all times materi- adding that going behind his back had been the wrongal herein it has been an employer engaged in commerce thing to do and that he would close down the job beforewithin the meaning of Section 2(6) and (7) of the Act. going union. Then, testified Charland, Jeffords had saidII. THE LABOR ORGANIZATIONS INVOLVED that Charland was "through for good, we've got ways oftaking care of things like this."At all times material herein, Teamsters Local 959, Jeffords agreed that this conversation had occurredState of Alaska, International Brotherhood of Teamsters, and that, during it, the subject of the organizing cam-Chauffeurs, Warehousemen and Helpers of America; In- paign had been discussed. However, he denied that thisternational Union of Operating Engineers, Local 302, had been his purpose for summoning Charland to theAFL-CIO; and Laborers' International Union of North office that day. Rather, he testified that he had done soAmerica, Local 942, AFL-CIO, have each been labor to discuss certain problems involving Charland's "workorganizations within the meaning of Section 2(5) of the habits, his driving habits, and some living conditions thatAct. we previously discussed."5According to Jeffords, imme-III. THE ALLEGED UNFAIR LABOR PRACTICES It is admitted that at all times material herein Jeffords had been a su-pervisor within the meaning of Sec. 2(11) of the Act and an agent of Re-A. The Facts spondent.' Jeffords admitted having discussed the matter of organizing Respond-The facts giving rise to the complaint in this matter ent's employees with Staples, testifying he had said that the proper wayoccurred on Metlakatla Island, herein called the Island, to do this would be to get all the employees together and to discuss it aswhich is owned and controlled by native Alaskans. In a group, rather than cause rumors by doing so on an individual basis.order for a non-native to reside or work there, a permit However, he did not deny having threatened that employees who talkedabout unions would be fired. Counsel for the General Counsel represent-must be obtained from the 12-person council, which es- ed that the purpose for introducing this evidence was solely "to show thetablishes policy for the Island. From early summer 1979 union animus by respondent [sic], just for background only," and dis-until late October 1980, Respondent was working on the avowed any intention or desire to seek a remedial order based on Jef-Island, constructing a breakwater. To do this, Respond- fords' comments during this conversation.' Jeffords testified that, during the time that Charland had been drivingent employed truckdrivers who hauled rock to the water Respondent's blue Peterbilt truck, Charland had been "responsible forfrom a quarry located 5 or 6 miles away from the break- breaking a drive line, a transmission, a rear-end, and some U-joints, eitherwater location. Edward Lewis Charland was one of directly or indirectly." Jeffords also testified that he "had had some com-those truckdrivers whom Respondent employed. He plaints through the chief of police pertaining to rock being scattered onthe road" and that lead truckdriver Blaine Gormley had reported thatCharland had been "powering into the corer" by the council chambers,'Three other cases, Cases 19-CA-12678, 12679, and 12701. also were thereby causing his truck to tip sufficiently to scatter some of the rockoriginally consolidated in this matter. At the hearing, I granted the Gen- being transported. Finally, testified Jeffords, there had been an earlier oc-eral Counsel's motion to sever those three cases, dismiss the complaints, casion when, as a result of some bad checks that the mayor had reportedand remand the charges to the Regional Director for final disposition. Continued572 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed on July 18,2alleging violations of Section worked from March 3 until June 24, when the General8(a)(l) and (3) of the National Labor Relations Act, as Counsel alleges that he had been terminated unlawfullyamended, 29 U.S.C. §151, et seq., herein called the Act. and, conversely, when Respondent contends that he hadAll parties have been afforded full opportunity to appear, quit by walking off the job. The only other dispute into introduce evidence, to examine and cross-examine wit- this case centers on whether Donald R. Jeffords, the su-nesses, and to file briefs. Based on the entire record and perintendent for the project,3had made certain state-the briefs filed on behalf of the parties and upon my ob- ments on June 24 that constituted an unlawful interroga-servation of the demeanor of the witnesses, I make the tion and a threat to shut down the jobsite.following: In late April or early May, oiler Jeff Staples had beengiven authorization cards. While he did not distributeFINDINGS OF FACT them, Staples testified that after he had obtained themI JURISDICTIONJeffords had said, "[W]ell, I see your friend from theUnion was here," and had warned, "[W]ell, if I hear any-At all times material herein, Wayne Construction, Inc., body talking union around here, they're fired."' In mid-herein called Respondent, has been a State of Washing- June, Charland obtained the cards from Staples andton corporation, with an office and place of business in began distributing them himself.Seattle, Washington, engaged in the business of construc- On June 24, Charland reported for work at 7 a.m. andtion contracting in the States of Alaska and Washington. began hauling rock from the quarry to the site where theDuring the 12-month period prior to issuance of the breakwater was being constructed. At approximately 9complaint, a representative period, Respondent, in the a.m., as he drove by Respondent's office, Jeffordscourse and conduct of its business operations, derived flagged him down. After parking the truck, Charland en-gross revenue in excess of $500,000 and, during that tered the office. Only he and Jeffords were presentsame period, sold and shipped goods or provided serv- during this conversation. Charland testified that Jeffordsices valued in excess of $50,000 from its facilities within began cursing at him and accusing him of being sneakythe State of Washington directly to customers outside of and of "going behind [Jeffords'] back with these cards."that State and, also, to customers within the State of According to Charland, Jeffords had said that the coun-Washington who were themselves engaged in interstate cil's registrar, Rosabel Nelson, was going to pull Char-commerce by other than indirect means. Therefore, I land's permit because he had received too many tickets,find, as admitted by Respondent, that at all times materi- adding that going behind his back had been the wrongal herein it has been an employer engaged in commerce thing to do and that he would close down the job beforewithin the meaning of Section 2(6) and (7) of the Act. going union. Then, testified Charland, Jeffords had saidII. THE LABOR ORGANIZATIONS INVOLVED thatCharland was "through for good, we've got ways oftaking care of things like this."At all times material herein, Teamsters Local 959, Jeffords agreed that this conversation had occurredState of Alaska, International Brotherhood of Teamsters, and that, during it, the subject of the organizing cam-Chauffeurs, Warehousemen and Helpers of America; In- paign had been discussed. However, he denied that thisternational Union of Operating Engineers, Local 302, had been his purpose for summoning Charland to theAFL-CIO; and Laborers' International Union of North office that day. Rather, he testified that he had done soAmerica, Local 942, AFL-CIO, have each been labor to discuss certain problems involving Charland's "workorganizations within the meaning of Section 2(5) of the habits, his driving habits, and some living conditions thatAct. we previously discussed."s According to Jeffords, imme-III. THE ALLEGED UNFAIR LABOR PRACTICES I It is admitted that at all times material herein Jeffords had been a su-pervisor within the meaning of Sec. 2(11) of the Act and an agent of Re-A. The Facts spondent..Jeffords admitted having discussed the matter of organizing Respond-The facts giving rise to the complaint in this matter ent's employees with Staples, testifying he had said that the proper wayoccurred on Metlakatla Island, herein called the Island, to do this would be to get all the employees together and to discuss it aswhich is Owned and controlled by native Alaskans. In agroup, rather than cause rumors by doing so on an individual basis.order for a non-native to reside or work there, a permit However, hedidnot deny havingthreatenedthatemployees whotalkedabout unions would be fired. Counsel for the General Counsel represent-must be Obtained from the 12-person council, which es- ed that the purpose for introducing this evidence was solely "to show thetablishes policy for the Island. From early summer 1979 union animus by respondent [sic], just for background only," and dis-until late October 1980, Respondent Was working On the avowed any intention or desire to seek a remedial order based on Jef-Island, constructing a breakwater. To do this, Respond- fords' comments during this conversation., Jeffords testified that, during the time that Charland had been drivingent employed truckdrivers who hauled rock to the water Respondent's blue Peterbilt truck, Charland had been "responsible forfrom a quarry located 5 or 6 miles away from the break- breaking a drive line, a transmission, a rear-end, and some U-joints, eitherwater location. Edward Lewis Charland was one of directly or indirectly." Jeffords also testified that he "had had some com-those truckdrivers whom Respondent employed. He plaints throughthechief ofpolicepertaining torockbeing scattered onthe road" and that lead truckdriver Blaine Gormley had reported thatCharland had been "powering into the comer" by the council chambers,1Three other cases, Cases 19-CA-12678, 12679, and 12701, also were thereby causing his truck to tip sufficiently to scatter some of the rockoriginally consolidated in this matter. At the hearing, I granted the Gen- being transported. Finally, testified Jeffords, there had been an earlier oc-eral Counsel's motion to sever those three cases, dismiss the complaints, casion when, as a result of some bad checks that the mayor had reportedand remand the charges to the Regional Director for final disposition. Continued572 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed on July 18,2alleging violations of Section worked from March 3 until June 24, when the General8(a)(l) and (3) of the National Labor Relations Act, as Counsel alleges that he had been terminated unlawfullyamended, 29 U.S.C. §151, et seq., herein called the Act. and, conversely, when Respondent contends that he hadAll parties have been afforded full opportunity to appear, quit by walking off the job. The only other dispute into introduce evidence, to examine and cross-examine wit- this case centers on whether Donald R. Jeffords, the su-nesses, and to file briefs. Based on the entire record and perintendent for the project,3had made certain state-the briefs filed on behalf of the parties and upon my ob- ments on June 24 that constituted an unlawful interroga-servation of the demeanor of the witnesses, I make the tion and a threat to shut down the jobsite.following: In late April or early May, oiler Jeff Staples had beengiven authorization cards. While he did not distributeFINDINGS OF FACT them, Staples testified that after he had obtained themI JURISDICTIONJeffords had said, "[W]ell, I see your friend from theUnion was here," and had warned, "[W]ell, if I hear any-At all times material herein, Wayne Construction, Inc., body talking union around here, they're fired."' In mid-herein called Respondent, has been a State of Washing- June, Charland obtained the cards from Staples andton corporation, with an office and place of business in began distributing them himself.Seattle, Washington, engaged in the business of construc- On June 24, Charland reported for work at 7 a.m. andtion contracting in the States of Alaska and Washington. began hauling rock from the quarry to the site where theDuring the 12-month period prior to issuance of the breakwater was being constructed. At approximately 9complaint, a representative period, Respondent, in the a.m., as he drove by Respondent's office, Jeffordscourse and conduct of its business operations, derived flagged him down. After parking the truck, Charland en-gross revenue in excess of $500,000 and, during that tered the office. Only he and Jeffords were presentsame period, sold and shipped goods or provided serv- during this conversation. Charland testified that Jeffordsices valued in excess of $50,000 from its facilities within began cursing at him and accusing him of being sneakythe State of Washington directly to customers outside of and of "going behind [Jeffords'] back with these cards."that State and, also, to customers within the State of According to Charland, Jeffords had said that the coun-Washington who were themselves engaged in interstate cil's registrar, Rosabel Nelson, was going to pull Char-commerce by other than indirect means. Therefore, I land's permit because he had received too many tickets,find, as admitted by Respondent, that at all times materi- adding that going behind his back had been the wrongal herein it has been an employer engaged in commerce thing to do and that he would close down the job beforewithin the meaning of Section 2(6) and (7) of the Act. going union. Then, testified Charland, Jeffords had saidII. THE LABOR ORGANIZATIONS INVOLVED thatCharland was "through for good, we've got ways oftaking care of things like this."At all times material herein, Teamsters Local 959, Jeffords agreed that this conversation had occurredState of Alaska, International Brotherhood of Teamsters, and that, during it, the subject of the organizing cam-Chauffeurs, Warehousemen and Helpers of America; In- paign had been discussed. However, he denied that thisternational Union of Operating Engineers, Local 302, had been his purpose for summoning Charland to theAFL-CIO; and Laborers' International Union of North office that day. Rather, he testified that he had done soAmerica, Local 942, AFL-CIO, have each been labor to discuss certain problems involving Charland's "workorganizations within the meaning of Section 2(5) of the habits, his driving habits, and some living conditions thatAct. we previously discussed."s According to Jeffords, imme-III. THE ALLEGED UNFAIR LABOR PRACTICES I It is admitted that at all times material herein Jeffords had been a su-pervisor within the meaning of Sec. 2(11) of the Act and an agent of Re-A. The Facts spondent..Jeffords admitted having discussed the matter of organizing Respond-The facts giving rise to the complaint in this matter ent's employees with Staples, testifying he had said that the proper wayoccurred on Metlakatla Island, herein called the Island, to do this would be to get all the employees together and to discuss it aswhich is Owned and controlled by native Alaskans. In agroup, rather than cause rumors by doing so on an individual basis.order for a non-native to reside or work there, a permit However, hedidnot deny havingthreatenedthatemployees whotalkedabout unions would be fired. Counsel for the General Counsel represent-must be Obtained from the 12-person council, which es- ed that the purpose for introducing this evidence was solely "to show thetablishes policy for the Island. From early summer 1979 union animus by respondent [sic], just for background only," and dis-until late October 1980, Respondent Was working On the avowed any intention or desire to seek a remedial order based on Jef-Island, constructing a breakwater. To do this, Respond- fords' comments during this conversation., Jeffords testified that, during the time that Charland had been drivingent employed truckdrivers who hauled rock to the water Respondent's blue Peterbilt truck, Charland had been "responsible forfrom a quarry located 5 or 6 miles away from the break- breaking a drive line, a transmission, a rear-end, and some U-joints, eitherwater location. Edward Lewis Charland was one of directly or indirectly." Jeffords also testified that he "had had some com-those truckdrivers whom Respondent employed. He plaints throughthechief ofpolicepertaining torockbeing scattered onthe road" and that lead truckdriver Blaine Gormley had reported thatCharland had been "powering into the comer" by the council chambers,1Three other cases, Cases 19-CA-12678, 12679, and 12701, also were thereby causing his truck to tip sufficiently to scatter some of the rockoriginally consolidated in this matter. At the hearing, I granted the Gen- being transported. Finally, testified Jeffords, there had been an earlier oc-eral Counsel's motion to sever those three cases, dismiss the complaints, casion when, as a result of some bad checks that the mayor had reportedand remand the charges to the Regional Director for final disposition. Continued572 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen filed on July 18,2alleging violations of Section worked from March 3 until June 24, when the General8(a)(l) and (3) of the National Labor Relations Act, as Counsel alleges that he had been terminated unlawfullyamended, 29 U.S.C. §151, et seq., herein called the Act. and, conversely, when Respondent contends that he hadAll parties have been afforded full opportunity to appear, quit by walking off the job. The only other dispute into introduce evidence, to examine and cross-examine wit- this case centers on whether Donald R. Jeffords, the su-nesses, and to file briefs. Based on the entire record and perintendent for the project,3had made certain state-the briefs filed on behalf of the parties and upon my ob- ments on June 24 that constituted an unlawful interroga-servation of the demeanor of the witnesses, I make the tion and a threat to shut down the jobsite.following: In late April or early May, oiler Jeff Staples had beengiven authorization cards. While he did not distributeFINDINGS OF FACT them, Staples testified that after he had obtained themI JURISDICTIONJeffords had said, "[W]ell, I see your friend from theUnion was here," and had warned, "[W]ell, if I hear any-At all times material herein, Wayne Construction, Inc., body talking union around here, they're fired."' In mid-herein called Respondent, has been a State of Washing- June, Charland obtained the cards from Staples andton corporation, with an office and place of business in began distributing them himself.Seattle, Washington, engaged in the business of construc- On June 24, Charland reported for work at 7 a.m. andtion contracting in the States of Alaska and Washington. began hauling rock from the quarry to the site where theDuring the 12-month period prior to issuance of the breakwater was being constructed. At approximately 9complaint, a representative period, Respondent, in the a.m., as he drove by Respondent's office, Jeffordscourse and conduct of its business operations, derived flagged him down. After parking the truck, Charland en-gross revenue in excess of $500,000 and, during that tered the office. Only he and Jeffords were presentsame period, sold and shipped goods or provided serv- during this conversation. Charland testified that Jeffordsices valued in excess of $50,000 from its facilities within began cursing at him and accusing him of being sneakythe State of Washington directly to customers outside of and of "going behind [Jeffords'] back with these cards."that State and, also, to customers within the State of According to Charland, Jeffords had said that the coun-Washington who were themselves engaged in interstate cil's registrar, Rosabel Nelson, was going to pull Char-commerce by other than indirect means. Therefore, I land's permit because he had received too many tickets,find, as admitted by Respondent, that at all times materi- adding that going behind his back had been the wrongal herein it has been an employer engaged in commerce thing to do and that he would close down the job beforewithin the meaning of Section 2(6) and (7) of the Act. going union. Then, testified Charland, Jeffords had saidII. THE LABOR ORGANIZATIONS INVOLVED thatCharland was "through for good, we've got ways oftaking care of things like this."At all times material herein, Teamsters Local 959, Jeffords agreed that this conversation had occurredState of Alaska, International Brotherhood of Teamsters, and that, during it, the subject of the organizing cam-Chauffeurs, Warehousemen and Helpers of America; In- paign had been discussed. However, he denied that thisternational Union of Operating Engineers, Local 302, had been his purpose for summoning Charland to theAFL-CIO; and Laborers' International Union of North office that day. Rather, he testified that he had done soAmerica, Local 942, AFL-CIO, have each been labor to discuss certain problems involving Charland's "workorganizations within the meaning of Section 2(5) of the habits, his driving habits, and some living conditions thatAct. we previously discussed."s According to Jeffords, imme-III. THE ALLEGED UNFAIR LABOR PRACTICES I It is admitted that at all times material herein Jeffords had been a su-pervisor within the meaning of Sec. 2(11) of the Act and an agent of Re-A. The Facts spondent..Jeffords admitted having discussed the matter of organizing Respond-The facts giving rise to the complaint in this matter ent's employees with Staples, testifying he had said that the proper wayoccurred on Metlakatla Island, herein called the Island, to do this would be to get all the employees together and to discuss it aswhich is Owned and controlled by native Alaskans. In agroup, rather than cause rumors by doing so on an individual basis.order for a non-native to reside or work there, a permit However, hedidnot deny havingthreatenedthatemployees whotalkedabout unions would be fired. Counsel for the General Counsel represent-must be Obtained from the 12-person council, which es- ed that the purpose for introducing this evidence was solely "to show thetablishes policy for the Island. From early summer 1979 union animus by respondent [sic], just for background only," and dis-until late October 1980, Respondent Was working On the avowed any intention or desire to seek a remedial order based on Jef-Island, constructing a breakwater. To do this, Respond- fords' comments during this conversation., Jeffords testified that, during the time that Charland had been drivingent employed truckdrivers who hauled rock to the water Respondent's blue Peterbilt truck, Charland had been "responsible forfrom a quarry located 5 or 6 miles away from the break- breaking a drive line, a transmission, a rear-end, and some U-joints, eitherwater location. Edward Lewis Charland was one of directly or indirectly." Jeffords also testified that he "had had some com-those truckdrivers whom Respondent employed. He plaints throughthechief ofpolicepertaining torockbeing scattered onthe road" and that lead truckdriver Blaine Gormley had reported thatCharland had been "powering into the comer" by the council chambers,1Three other cases, Cases 19-CA-12678, 12679, and 12701, also were thereby causing his truck to tip sufficiently to scatter some of the rockoriginally consolidated in this matter. At the hearing, I granted the Gen- being transported. Finally, testified Jeffords, there had been an earlier oc-eral Counsel's motion to sever those three cases, dismiss the complaints, casion when, as a result of some bad checks that the mayor had reportedand remand the charges to the Regional Director for final disposition. Continued WAYNE CONSTRUCTION, INC. 573diately upon entering the office Charland had said "I Jeff, that your job is not in jeopardy, nobody's job is inknow immediately what you're going to do ...you're jeopardy here because of union activities."7jumping me over this union thing." Jeffords testified that Finally, Acting Police Chief Doug Askren testified,he had denied that this had been his purpose for sum- without contradiction by Jeffords, that in June he hadmoning Charland to his office, but had said that since been told by Jeffords that "due to [Charland's] drivingCharland wanted to discuss it, "[L]let's get that out of record and his involvement in driving habit complaintsthe way first before we go any further." Then, testified that he had, that he was letting him go on that pretense.Jeffords, he had told Charland essentially the same thing Then the statement was made to me that he was also in-as he assertedly had told Staples earlier: that all of the volved in some union activity."employees should be involved in the decision concerningunionization and that the proper method for arriving at a B. Anayssdecision regarding the matter was to convene a meeting The threshold question here is whether, as the Generalof all employees to consider it, instead of creating prob- Counsel contends, Charland had been discharged orlems by approaching only certain selected employees whether, as Respondent contends, he had quit. As setduring working hours. forth above, Charland testified that, during the June 24Jeffords testified that following these remarks he had conversation, he had been told by Jeffords that he wasattempted to discuss other subjects with Charland. Thus, "through for good ....." Such words, if spoken,according to Jeffords, he had said that there were "would logically lead a prudent person to believe hisrumors that Charland's work permit was going to be re- tenure had been terminated ...." Fred I. Putnam v.voked, that the continuing damage to the Peterbilt truck Harry C. Lower, 236 F.2d 561, 566 (9th Cir. 1956);would have to cease, that Charland would have to stop accord: N.L.R.B. v. Trumbull Asphalt Company of Dela-scattering rocks, and that Charland had made a misrepre- ware, 327 F.2d 841, 843 (8th Cir. 1964), and cases citedsentation about having been promised a job by Donald therein.Arntzen, Jeffords' immediate superior, when he had ap- While Jeffords claimed, as also set forth above, thatplied for employment to Jeffords.6However, testified Charland simply had walked out of the office on June 24Jeffords, Charland had kept interrupting, returning to the and had never returned, thereby effectively having quitsubject of the organizing campaign and accusing Jeffords employment with Respondent, a number of factors war-of "trying to railroad him." Jeffords testified that ulti- rant the conclusion that Jeffords should not be credited.mately he had told Charland that "if he didn't get down When he testified, Jeffords did not appear to be doing sothere and square it away they was [sic] going to pull his in a candid fashion. He did not deny having told Askrenpermit," and that Charland had "just busted out the door that Respondent was "letting [Charland] go," which is,and that's the last I saw of him." of course, an admission of the very fact that he hadStaples testified that before he had arrived for work on dened when he testifiedn this proceeding. In anotherarea, Jeffords claimed that he had discussed the matter ofJune 24, at his normal starting time of 11:30 a.m., he had r r laimed tt e the e ofbeen told by Charland and another truckdriver that pulling Charland's work permit with both the chief ofbeen told by Charland and another truckdriver thatpolice and with Mayor Stanley R. Patterson. Each ofCharland was no longer working for Respondent. He however, denied categorically ever having toldfurther testified that when he arrived for work that day them, however, denied categorically ever having toldther tesied th w he a ed for work that da Jeffords that Charland's work permit was going to be re-he had been summoned to the office where Jeffords had voked. Jeffords claimed that on Monday, June 23, whilesaid, "First of all, I want to tell you Ed wasn't fired be- outside the mayor's office, Chief of Police Askren hadcause of the union, the town had pulled his work permit complained about Charland scattering rocks on the road.because of too many speeding tickets." According to Askren denied having discussed Charland with JeffordsStaples, Jeffords then asked who was involved in the after a mid-May meeting between Askren and all of Re-unionizing campaign, but, notwithstanding Jeffords' ef- spondent's drivers. In another area, while Jeffordsforts to persuade him to do so, Staples had declined to claimed that Arntzen, Jeffords' superior, had reported aidentify them. misrepresentation by Charland, regarding a promise of aJeffords agreed that this conversation had taken place. job to Charland purportedly made by Arntzen, ArntzenHe testified that he had said that he had been hearing was never called to confirm either that he had maderumors that he had fired Charland but that "I didn't fire such a report to Jeffords or that he had not made such aEd Charland for union activities. And I didn't even tell promise to Charland. Nor did Respondent claim thathim he was fired, I told him to go down to the city and Arntzen was unavailable to it as a witness. Accordingly,square his permit away. And I want you to understand, it is a fair inference that had Arntzen been called as awitness, his testimony concerning these matters wouldthat Charland had written to pay his rent, Jeffords had agreed to permit not have supported that of Jeffords. Colorflo DecoratorCharland to move his motor home to Respondent's camp facilities, but Products, Inc., 228 NLRB 408, 410 (1977), enfd. bywhen Jeffords had heard that the motor home had no bathroom, he had memorandum opinion 582 F.2d 1289 (9th Cir. 1978);decided to notify Charland that he had changed his mind. Martin Luther King; Sr., Nursing Center, 231 NLRB 15,' Jeffords claimed that he had learned that Arntzen had made no suchpromise a few days prior to the June 24 confrontation. However, Jeffords' complaits regarding Charland'sconceded that "when I originally called him in there I wasn't even think-ing of [that] misrepresentation, I was thinking basically of the rock on the ' Jeffords also testified that he had told Staples, with regard to Char-road and the housing situation." land's departure, "I want to squelch any rumors that started right now."WAYNE CONSTRUCTION, INC. 573diately upon entering the office Charland had said "I Jeff, that your job is not in jeopardy, nobody's job is inknow immediately what you're going to do ... you're jeopardy here because of union activities."'jumping me over this union thing." Jeffords testified that Finally, Acting Police Chief Doug Askren testified,he had denied that this had been his purpose for sum- without contradiction by Jeffords, that in June he hadmoning Charland to his office, but had said that since been told by Jeffords that "due to [Charland's] drivingCharland wanted to discuss it, "[L]let's get that out of record and his involvement in driving habit complaintsthe way first before we go any further." Then, testified that he had, that he was letting him go on that pretense.Jeffords, he had told Charland essentially the same thing Then the statement was made to me that he was also in-as he assertedly had told Staples earlier: that all of the volved in some union activity."employees should be involved in the decision concerning B. Aasunionization and that the proper method for arriving at anayslsdecision regarding the matter was to convene a meeting The threshold question here is whether, as the Generalof all employees to consider it, instead of creating prob- Counsel contends, Charland had been discharged orlems by approaching only certain selected employees whether, as Respondent contends, he had quit. As setduring working hours. forth above, Charland testified that, during the June 24Jeffords testified that following these remarks he had conversation, he had been told by Jeffords that he wasattempted to discuss other subjects with Charland. Thus, "through for good ...." Such words, if spoken,according to Jeffords, he had said that there were "would logically lead a prudent person to believe hisrumors that Charland's work permit was going to be re- tenure had been terminated ...." Fred I. Putnam v.voked, that the continuing damage to the Peterbilt truck Harry C. Lower, 236 F.2d 561, 566 (9th Cir. 1956);would have to cease, that Charland would have to stop accord: N.L.R.B. v. Trumbull Asphalt Company of Dela-scattering rocks, and that Charland had made a misrepre- ware, 327 F.2d 841, 843 (8th Cir. 1964), and cases citedsentation about having been promised a job by Donald therein.Arntzen, Jeffords' immediate superior, when he had ap- While Jeffords claimed, as also set forth above, thatplied for employment to Jeffords.6However, testified Charland simply had walked out of the office on June 24Jeffords, Charland had kept interrupting, returning to the and had never returned, thereby effectively having quitsubject of the organizing campaign and accusing Jeffords employment with Respondent, a number of factors war-of "trying to railroad him." Jeffords testified that ulti- ranttheconclusion that Jeffords should not be credited.mately he had told Charland that "if he didn't get down When he testified, Jeffords did not appear to be doing sothere and square it away they was [sic] going to pull his inacandidfashion.Hedidnotdeny having toldAskrenpermit," and that Charland had "just busted out the door thatRespondent was "letting [Charland] go," which is,and that's the last I saw of him." ofcourse, anadmission of the very fact that he hadStaples testified that before he had arrived for work on deniedwhenhetestifiedinthis p I." , .. , ... .r ,, in i. i. area, Jeffords claimed that he had discussed the matter ofJune 24, at his normal starting time of 11:30 a.m., he had a harland that hermit discussed the chier ofbeentoldby harlnd ad aothe trukdrver hat pulling Charland's work permit with both the chief ofbeen tokl by Charland and another truckdniver that v\ ao tne .Ptesn ahoCharand as o logerworkng or Rspodent He police and with Mayor Stanley R. Patterson. Each ofCharland was no longer working for Respondent. He them, however, denied categorically ever having toldfurther testified that when he aofived for work that day Jeffords that Charland's work permit was going to be re-he had been summoned to the office where Jeffords had ^voked. Jeffords claimed that on Monday, June 23, whilesaid, "First of all, I want to tell you Ed wasn't fired be- outside the mayor's office, Chief of Police Askren hadcause of the union, the town had pulled his work permit complained about Charland scattering rocks on the road.because of too many speeding tickets." According to Askren denied having discussed Charland with JeffordsStaples, Jeffords then asked who was involved in the after a mid-May meeting between Askren and all of Re-unionizing campaign, but, notwithstanding Jeffords' ef- spondent's drivers. In another area, while Jeffordsforts to persuade him to do so, Staples had declined to claimed that Arntzen, Jeffords' superior, had reported aidentify them. misrepresentation by Charland, regarding a promise of aJeffords agreed that this conversation had taken place. job to Charland purportedly made by Arntzen, ArntzenHe testified that he had said that he had been hearing was never called to confirm either that he had maderumors that he had fired Charland but that "I didn't fire such a report to Jeffords or that he had not made such aEd Charland for union activities. And I didn't even tell promise to Charland. Nor did Respondent claim thathim he was fired, I told him to go down to the city and Arntzen was unavailable to it as a witness. Accordingly,square his permit away. And I want you to understand, it is a fair inference that had Amtzen been called as awitness, his testimony concerning these matters would"~~~~,~~ .. * i. , «r -i i. -. .not have supported that of Jeffords. Color flo Decoratorthat Charland had written to pay his rent, Jeffords had agreed to permit n h spot that of Jfod ,olrfl DeoaoCharland to move his motor home to Respondent's camp facilities, but Products, Inc., 228 NLRB 408, 410 (1977), enfd. bywhen Jeffords had heard that the motor home had no bathroom, he had memorandum Opinion 582 F.2d 1289 (9th Cir. 1978);decided to notify Charland that he had changed his mind. Martin Luther King, Sr., Nursing Center, 231 NLRB 15,* Jeffords claimed that he had learned that Arntzen had made no such r i /im-7\ T tr j < __i * --i: C aili--'spromise a few days prior to the June 24 confrontation. However, Jeffords fn.1 1977). Jeffordscomplaints regarding Charland'sconceded that "when I originally called him in there I wasn't even think-ing of [that) misrepresentation, I was thinking basically of the rock on the ' Jeffords also testified that he had told Staples, with regard to Char-road and the housing situation." land's departure, "I want to squelch any rumors that started right now."WAYNE CONSTRUCTION, INC. 573diately upon entering the office Charland had said "I Jeff, that your job is not in jeopardy, nobody's job is inknow immediately what you're going to do ... you're jeopardy here because of union activities."'jumping me over this union thing." Jeffords testified that Finally, Acting Police Chief Doug Askren testified,he had denied that this had been his purpose for sum- without contradiction by Jeffords, that in June he hadmoning Charland to his office, but had said that since been told by Jeffords that "due to [Charland's] drivingCharland wanted to discuss it, "[L]let's get that out of record and his involvement in driving habit complaintsthe way first before we go any further." Then, testified that he had, that he was letting him go on that pretense.Jeffords, he had told Charland essentially the same thing Then the statement was made to me that he was also in-as he assertedly had told Staples earlier: that all of the volved in some union activity."employees should be involved in the decision concerning B. Aasunionization and that the proper method for arriving at anayslsdecision regarding the matter was to convene a meeting The threshold question here is whether, as the Generalof all employees to consider it, instead of creating prob- Counsel contends, Charland had been discharged orlems by approaching only certain selected employees whether, as Respondent contends, he had quit. As setduring working hours. forth above, Charland testified that, during the June 24Jeffords testified that following these remarks he had conversation, he had been told by Jeffords that he wasattempted to discuss other subjects with Charland. Thus, "through for good ...." Such words, if spoken,according to Jeffords, he had said that there were "would logically lead a prudent person to believe hisrumors that Charland's work permit was going to be re- tenure had been terminated ...." Fred I. Putnam v.voked, that the continuing damage to the Peterbilt truck Harry C. Lower, 236 F.2d 561, 566 (9th Cir. 1956);would have to cease, that Charland would have to stop accord: N.L.R.B. v. Trumbull Asphalt Company of Dela-scattering rocks, and that Charland had made a misrepre- ware, 327 F.2d 841, 843 (8th Cir. 1964), and cases citedsentation about having been promised a job by Donald therein.Arntzen, Jeffords' immediate superior, when he had ap- While Jeffords claimed, as also set forth above, thatplied for employment to Jeffords.6However, testified Charland simply had walked out of the office on June 24Jeffords, Charland had kept interrupting, returning to the and had never returned, thereby effectively having quitsubject of the organizing campaign and accusing Jeffords employment with Respondent, a number of factors war-of "trying to railroad him." Jeffords testified that ulti- ranttheconclusion that Jeffords should not be credited.mately he had told Charland that "if he didn't get down When he testified, Jeffords did not appear to be doing sothere and square it away they was [sic] going to pull his inacandidfashion.Hedidnotdeny having toldAskrenpermit," and that Charland had "just busted out the door thatRespondent was "letting [Charland] go," which is,and that's the last I saw of him." ofcourse, anadmission of the very fact that he hadStaples testified that before he had arrived for work on deniedwhenhetestifiedinthis p I." , .. , ... .r ,, in i. i. area, Jeffords claimed that he had discussed the matter ofJune 24, at his normal starting time of 11:30 a.m., he had a harland that hermit discussed the chier ofbeentoldby harlnd ad aothe trukdrver hat pulling Charland's work permit with both the chief ofbeen tokl by Charland and another truckdniver that v\ ao tne .Ptesn ahoCharand as o logerworkng or Rspodent He police and with Mayor Stanley R. Patterson. Each ofCharland was no longer working for Respondent. He them, however, denied categorically ever having toldfurther testified that when he aofived for work that day Jeffords that Charland's work permit was going to be re-he had been summoned to the office where Jeffords had voked. Jeffords claimed that on Monday, June 23, whilesaid, "First of all, I want to tell you Ed wasn't fired be- outside the mayor's office, Chief of Police Askren hadcause of the union, the town had pulled his work permit complained about Charland scattering rocks on the road.because of too many speeding tickets." According to Askren denied having discussed Charland with JeffordsStaples, Jeffords then asked who was involved in the after a mid-May meeting between Askren and all of Re-unionizing campaign, but, notwithstanding Jeffords' ef- spondent's drivers. In another area, while Jeffordsforts to persuade him to do so, Staples had declined to claimed that Arntzen, Jeffords' superior, had reported aidentify them. misrepresentation by Charland, regarding a promise of aJeffords agreed that this conversation had taken place. job to Charland purportedly made by Arntzen, ArntzenHe testified that he had said that he had been hearing was never called to confirm either that he had maderumors that he had fired Charland but that "I didn't fire such a report to Jeffords or that he had not made such aEd Charland for union activities. And I didn't even tell promise to Charland. Nor did Respondent claim thathim he was fired, I told him to go down to the city and Arntzen was unavailable to it as a witness. Accordingly,square his permit away. And I want you to understand, it is a fair inference that had Amtzen been called as awitness, his testimony concerning these matters would"~~~~,~~ .. * i. , «r -i i. -. .not have supported that of Jeffords. Color flo Decoratorthat Charland had written to pay his rent, Jeffords had agreed to permit n h spot that of Jfod ,olrfl DeoaoCharland to move his motor home to Respondent's camp facilities, but Products, Inc., 228 NLRB 408, 410 (1977), enfd. bywhen Jeffords had heard that the motor home had no bathroom, he had memorandum Opinion 582 F.2d 1289 (9th Cir. 1978);decided to notify Charland that he had changed his mind. Martin Luther King, Sr., Nursing Center, 231 NLRB 15,1 Jeffords claimed that he had learned that Arntzen had made no such r i /im-7\ T tr j < __i * --i: C aili--'spromise a few days prior to the June 24 confrontation. However, Jeffords fn.1 1977). Jeffordscomplaints regarding Charland'sconceded that "when I originally called him in there I wasn't even think-ing of [that) misrepresentation, I was thinking basically of the rock on the ' Jeffords also testified that he had told Staples, with regard to Char-road and the housing situation." land's departure, "I want to squelch any rumors that started right now."WAYNE CONSTRUCTION, INC. 573diately upon entering the office Charland had said "I Jeff, that your job is not in jeopardy, nobody's job is inknow immediately what you're going to do ... you're jeopardy here because of union activities."'jumping me over this union thing." Jeffords testified that Finally, Acting Police Chief Doug Askren testified,he had denied that this had been his purpose for sum- without contradiction by Jeffords, that in June he hadmoning Charland to his office, but had said that since been told by Jeffords that "due to [Charland's] drivingCharland wanted to discuss it, "[L]let's get that out of record and his involvement in driving habit complaintsthe way first before we go any further." Then, testified that he had, that he was letting him go on that pretense.Jeffords, he had told Charland essentially the same thing Then the statement was made to me that he was also in-as he assertedly had told Staples earlier: that all of the volved in some union activity."employees should be involved in the decision concerning B. Aasunionization and that the proper method for arriving at anayslsdecision regarding the matter was to convene a meeting The threshold question here is whether, as the Generalof all employees to consider it, instead of creating prob- Counsel contends, Charland had been discharged orlems by approaching only certain selected employees whether, as Respondent contends, he had quit. As setduring working hours. forth above, Charland testified that, during the June 24Jeffords testified that following these remarks he had conversation, he had been told by Jeffords that he wasattempted to discuss other subjects with Charland. Thus, "through for good ...." Such words, if spoken,according to Jeffords, he had said that there were "would logically lead a prudent person to believe hisrumors that Charland's work permit was going to be re- tenure had been terminated ...." Fred I. Putnam v.voked, that the continuing damage to the Peterbilt truck Harry C. Lower, 236 F.2d 561, 566 (9th Cir. 1956);would have to cease, that Charland would have to stop accord: N.L.R.B. v. Trumbull Asphalt Company of Dela-scattering rocks, and that Charland had made a misrepre- ware, 327 F.2d 841, 843 (8th Cir. 1964), and cases citedsentation about having been promised a job by Donald therein.Arntzen, Jeffords' immediate superior, when he had ap- While Jeffords claimed, as also set forth above, thatplied for employment to Jeffords.6However, testified Charland simply had walked out of the office on June 24Jeffords, Charland had kept interrupting, returning to the and had never returned, thereby effectively having quitsubject of the organizing campaign and accusing Jeffords employment with Respondent, a number of factors war-of "trying to railroad him." Jeffords testified that ulti- ranttheconclusion that Jeffords should not be credited.mately he had told Charland that "if he didn't get down When he testified, Jeffords did not appear to be doing sothere and square it away they was [sic] going to pull his inacandidfashion.Hedidnotdeny having toldAskrenpermit," and that Charland had "just busted out the door thatRespondent was "letting [Charland] go," which is,and that's the last I saw of him." ofcourse, anadmission of the very fact that he hadStaples testified that before he had arrived for work on deniedwhenhetestifiedinthis p I." , .. , ... .r ,, in i. i. area, Jeffords claimed that he had discussed the matter ofJune 24, at his normal starting time of 11:30 a.m., he had a harland that hermit discussed the chier ofbeentoldby harlnd ad aothe trukdrver hat pulling Charland's work permit with both the chief ofbeen tokl by Charland and another truckdniver that v\ ao tne .Ptesn ahoCharand as o logerworkng or Rspodent He police and with Mayor Stanley R. Patterson. Each ofCharland was no longer working for Respondent. He them, however, denied categorically ever having toldfurther testified that when he aofived for work that day Jeffords that Charland's work permit was going to be re-he had been summoned to the office where Jeffords had voked. Jeffords claimed that on Monday, June 23, whilesaid, "First of all, I want to tell you Ed wasn't fired be- outside the mayor's office, Chief of Police Askren hadcause of the union, the town had pulled his work permit complained about Charland scattering rocks on the road.because of too many speeding tickets." According to Askren denied having discussed Charland with JeffordsStaples, Jeffords then asked who was involved in the after a mid-May meeting between Askren and all of Re-unionizing campaign, but, notwithstanding Jeffords' ef- spondent's drivers. In another area, while Jeffordsforts to persuade him to do so, Staples had declined to claimed that Arntzen, Jeffords' superior, had reported aidentify them. misrepresentation by Charland, regarding a promise of aJeffords agreed that this conversation had taken place. job to Charland purportedly made by Arntzen, ArntzenHe testified that he had said that he had been hearing was never called to confirm either that he had maderumors that he had fired Charland but that "I didn't fire such a report to Jeffords or that he had not made such aEd Charland for union activities. And I didn't even tell promise to Charland. Nor did Respondent claim thathim he was fired, I told him to go down to the city and Arntzen was unavailable to it as a witness. Accordingly,square his permit away. And I want you to understand, it is a fair inference that had Arntzen been called as awitness, his testimony concerning these matters would"~~~~,~~ .. * i. , «r -i i. -. .not have supported that of Jeffords. Color flo Decoratorthat Charland had written to pay his rent, Jeffords had agreed to permit n h spot that of Jfod ,olrfl DeoaoCharland to move his motor home to Respondent's camp facilities, but Products, Inc., 228 NLRB 408, 410 (1977), enfd. bywhen Jeffords had heard that the motor home had no bathroom, he had memorandum Opinion 582 F.2d 1289 (9th Cir. 1978);decided to notify Charland that he had changed his mind. Martin Luther King, Sr., Nursing Center, 231 NLRB 15,* Jeffords claimed that he had learned that Arntzen had made no such r i /im-7\ T tr j < __i * --i: C aili--'spromise a few days prior to the June 24 confrontation. However, Jeffords fn.1 1977). Jeffordscomplaints regarding Charland'sconceded that "when I originally called him in there I wasn't even think-ing of [that) misrepresentation, I was thinking basically of the rock on the ' Jeffords also testified that he had told Staples, with regard to Char-road and the housing situation." land's departure, "I want to squelch any rumors that started right now." 574 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurported abuse of the Peterbilt truck were not corrobo- CONCLUSIONS OF LAWrated. Indeed, they were refuted, for the most part by 1. Wayne Construction, Inc., is an employer within theStaples who had been one of the two individuals respon- m n o netroctn0"2 Incmft anemployer wthin thesible for maintaining and repairing Respondent's vehicles. meaning of ection 2(2) of the Act, engaged in com-If, as Jeffords claimed, he had been concerned with merce and in operations affecting commerce within the"squelching" rumors before they got started, it does not meaning of Section 2(6) and (7) of the Act.seem likely that he would have spoken only to Staples 2. Teamsters Local 959, State of Alaska, Internationalconcerning his June 24 confrontation with Charland. In Brotherhood of Teamsters, Chauffeurs, Warehousemensum, I do not credit Jeffords and, accordingly, I con- and Helpers of America; International Union of Operat-elude that Charland had been discharged by Respondent ing Engineers, Local 302, AFL-CIO; and Laborers' In-on June 24. ternational Union of North America, Local 942, AFL-This, then, leads to consideration of the motivation for CIO, are each labor organizations within the meaning ofCharland's discharge. It is undisputed that Charland had Section 2(5) of the Act.begun distributing authorization cards on approximately 3. By interrogating its employees concerning the unionJune 16. Moreover, Staples testified, credibly and with- activities and sympathies of their coworkers and byout contradiction, that earlier he had been warned by threatening to close down the Metlakatla Island break-Jeffords that "anybody talking union around here" water construction job before allowing employees towould be fired. Jeffords admitted that he had been aware become unionized, Wayne Construction, Inc., violatedof Charland's union activity when they met on June 24. Section 8(aXl) of the Act.Charland testified credibly that, during that meeting, Jef- 4. By discharging Edward Lewis Charland on June 24,fords had begun cursing at him for having initiated orga- 1980, because he was attempting to organize employees,nizing activity behind Jeffords' back; that Jeffords had Wayne Construction, Inc., violated Section 8(aX3) andthreatened to close the job before allowing employees to (1) of the Act.become unionized; and that Jeffords had stated that 5. The aforesaid unfair labor practices affect commerceCharland was "through for good [since] we've got ways within the meaning of Section 2(6) and (7) of the Act.of taking care of things like this." These facts establish,at least, a prima facie case that Charland had been termi- THE REMEDYnated because of his distribution of union authorization Having found that Wayne Construction, Inc., engagedcards. Having found that Wayne Construction, Inc., engaged~~~~~~~~~~cards. ~in certain unfair labor practices, I shall recommend thatAs found above, there is no objective support for the it be ordered to cease and desist therefrom and that itvarious assertions made by Jeffords regarding Charland's take ertain affirmative action to effectuate the policiesperformance as a truckdriver, and I do not credit Jef- of te Act.actontoeffectuatethefords's testimony with regard to those matters. Indeed,Jeffords did not deny having told Askren that Charland's Inasmuch as the Metlakatla Island breakwater con-driving habits were being used as a "pretense" to dis- struction project has been completed, the General Coun-charge him. That admission, coupled with Jeffords' ad- sel has not souht an order reinstating Charland. Howev-mission to Charland, during their June 24 conversation, er, Wayne Construction Inc., will be required to makethat the latter was "through" because he had been cam- Charland whole for any loss of earnings he may havepaigning to obtain representation for the employees, con- suffered by reason of his unlawful discharge, with back-stitutes "an outright confession of unlawful discrimina- pay to be computed on a quarterly basis, making deduc-tion. It eliminated any further question concerning the tions for interim earnings, as prescribed in F. W. Wool-intrinsic merits ...of [Charland's discharge] ....worth Company, 90 NLRB 289 (1950), plus interest as setN.LR.B. v. L. C. Ferguson and E. F. Von Seggern d/b/a forth in Isis Plumbing & Heating Co., 138 NLRB 716Shovel Supply Company, 257 F.2d 88, 92 (5th Cir. 1958). (1962), enforcement denied on different grounds 322Respondent argues that its failure to take action against F.2d 913 (9th Cir. 1963), and Florida Steel Corporation,Staples negates any finding of unlawful motivation con- 231 NLRB 651 (1977).cerning Charland's termination. "However, it is well es- Upon the foregoing findings of fact, conclusions oftablished that a discriminatory motive, otherwise estab- law, and upon the entire record, and pursuant to Sectionlished, is not disproved by an employer's proof that it 10(c) of the Act, I hereby issue the following recom-did not weed out all union adherents." Nachman Corp. v. mended:N.L.R.B., 337 F.2d 421, 424 (7th Cir. 1964).Therefore, I find that Respondent discharged Charland ORDER'because he had been attempting to organize its employ- The Respondent Wayne Construction, Inc., Seattle,ees, thereby violating Section 8(a)(3) and (1) of the Act. Washington, its officers, agents, successors, and assigns,Moreover, I credit Charland and Staples and, according- shall:ly, find that Jeffords did interrogate Staples concerningthe identities of the employees who were involved in the 'In the event no exceptions are filed as provided by Sec. 102.46 of theorganizing campaign and did threaten, during his conver- Rules and Regulations of the National Labor Relations Board, the find-sation with Charland, to close the job down before al- ings, conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andlowing the employees to become unionized, thereby vio- become its findings, conclusions, and Order, and all objections theretolating Section 8(a)(l) of the Act. shall be deemed waived for all purposes.574 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurported abuse of the Peterbilt truck were not corrobo- CONCLUSIONS OF LAWrated. Indeed, they were refuted, for the most part by W., i .o.Staples who had been one of the two individuals respon- Lmeain oSnetroctl"2 Incf1h anemployer within thesible for maintaining and repairing Respondent's vehicles. mereand ofSectiona^ oftheActmeew it hin com-If, as Jeffords claimed, he had been concerned with merceandionoperations affecting commerce within the"squelching" rumors before they got started, it does notmeaning of Section 2(6) and (7) of the Act.seem likely that he would have spoken only to Staples 2. Teamsters Local 959, State of Alaska, Internationalconcerning his June 24 confrontation with Charland. In Brotherhood of Teamsters, Chauffeurs, Warehousemensum, I do not credit Jeffords and, accordingly, I con-_ andHelpers of America; International Union of Operat-clude that Charland had been discharged by Respondent ing Engineers, Local 302, AFL-CIO; and Laborers' In-on June 24. ternational Union of North America, Local 942, AFL-This, then, leads to consideration of the motivation for CIO, are each labor organizations within the meaning ofCharland's discharge. It is undisputed that Charland had Section 2(5) of the Act.begun distributing authorization cards on approximately 3. By interrogating its employees concerning the unionJune 16. Moreover, Staples testified, credibly and with- activities and sympathies of their coworkers and byout contradiction, that earlier he had been warned by threatening to close down the Metlakatla Island break-Jeffords that "anybody talking union around here" water construction job before allowing employees towould be fired. Jeffords admitted that he had been aware become unionized, Wayne Construction, Inc., violatedof Charland's union activity when they met on June 24. Section 8(a)l) of the Act.Charland testified credibly that, during that meeting, Jef- 4. By discharging Edward Lewis Charland on June 24,fords had begun cursing at him for having initiated orga- 1980, because he was attempting to organize employees,nizing activity behind Jeffords' back; that Jeffords had Wayne Construction, Inc., violated Section 8(aX3) andthreatened to close the job before allowing employees to (1) of the Act.become unionized; and that Jeffords had stated that 5. The aforesaid unfair labor practices affect commerceCharland was "through for good [since] we've got ways within the meaning of Section 2(6) and (7) of the Act.of taking care of things like this." These facts establish,at least, a prima facie case that Charland had been termi- THE REMEDYnated because of his distribution of union authorization H f t Wy C Ic engagecards Having found that Wayne Construction, Inc., engagedcards. ~~~~~~~~~~~~in certain unfair labor practices, I shall recommend thatAs found above, there is no objective support for the it be ordered to cease and desist therefrom and that itvarious assertions made by Jeffords regarding Charland's tecerti a°firateantefetuate thetplperformance as a truckdriver, and I do not credit Jef-^ afrlrmatlveactlontoeffectuatethepthe Actfords's testimony with regard to those matters. Indeed, I a t M k Ia breakwater conJeffords did not deny having told Askren that Charland's sInasmuch as the Metlakatb a Island breakwater con-driving habits were being used as a "pretense" to dis- setl hsot project has been completed, the General Coun-charge him. That admission, coupled with Jeffords' ad- selhasnotCntuo anorderreinstating Charland. Howev-mission to Charland, during their June 24 conversation, er, Ch n Constructionr Inc., will be required to makethat the latter was "through" because he had been cam- sCharland whole for any loss of earnings he may havepaigning to obtain representation for the employees, con- suffered by reason of his unlawful discharge, with back-stitutes "an outright confession of unlawful discrimina- PaYtobecomputed on a quarterly basis, making deduc-tion. It eliminated any further question concerning the tionsforinterimearnings, as prescribed in F. W. Wool-intrinsic merits ... of [Charland's discharge] ...." worthCompany, 90 NLRB 289 (1950), plus interest as setN.LR.B. v. L. C. Ferguson and E. F. Von Seggern d/b/a forthinIsisPlumbing Heating Co., 138 NLRB 716Shovel Supply Company, 257 F.2d 88, 92 (5th Cir. 1958). (1962), enforcement denied on different grounds 322Respondent argues that its failure to take action against F.2d913(9thCir. 1963), and Florida Steel Corporation,Staples negates any finding of unlawful motivation con- 231NLRB 651 (1977).cerning Charland's termination. "However, it is well es- Upon the foregoing findings of fact, conclusions oftablished that a discriminatory motive, otherwise estab- law, and upon the entire record, and pursuant to Sectionlished, is not disproved by an employer's proof that it 10(c) of the Act, I hereby issue the following recom-did not weed out all union adherents." Nachman Corp. v. mended:N.L.R.B., 337 F.2d 421, 424 (7th Cir. 1964).Therefore, I find that Respondent discharged CharlandORDER'because he had been attempting to organize its employ- The Respondent Wayne Construction, Inc., Seattle,ees, thereby violating Section 8(a)(3) and (1) of the Act. Washington, its officers, agents, successors, and assigns,Moreover, I credit Charland and Staples and, according- shall:ly, find that Jeffords did interrogate Staples concerningthe identities of the employees who were involved in the In the event no exceptions are filed as provided by Sec. 102.46 of theorganizing campaign and did threaten, during his conver- Rules and Regulations of the National Labor Relations Board, the find-sation with Charland, to close the job down before al- ings, conclusions, and recommended Order herein shall, as provided inlowing the employees to become unionized, thereby vio- ^Sec. 102.48 of the Rules and Regulations be adopted by the Board andlowing the employees to become unionized, thereby vio- become its 8ndings conclusior, and Order, and all objections theretolating Section 8(a)(1) of the Act. shall be deemed waived for all purposes.574 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurported abuse of the Peterbilt truck were not corrobo- CONCLUSIONS OF LAWrated. Indeed, they were refuted, for the most part by W., i .o.Staples who had been one of the two individuals respon- Lmeain oSnetroctl"2 Incf1h anemployer within thesible for maintaining and repairing Respondent's vehicles. mereand ofSectiona^ oftheActmeew it hin com-If, as Jeffords claimed, he had been concerned with merceandionoperations affecting commerce within the"squelching" rumors before they got started, it does notmeaning of Section 2(6) and (7) of the Act.seem likely that he would have spoken only to Staples 2. Teamsters Local 959, State of Alaska, Internationalconcerning his June 24 confrontation with Charland. In Brotherhood of Teamsters, Chauffeurs, Warehousemensum, I do not credit Jeffords and, accordingly, I con-_ andHelpers of America; International Union of Operat-clude that Charland had been discharged by Respondent ing Engineers, Local 302, AFL-CIO; and Laborers' In-on June 24. ternational Union of North America, Local 942, AFL-This, then, leads to consideration of the motivation for CIO, are each labor organizations within the meaning ofCharland's discharge. It is undisputed that Charland had Section 2(5) of the Act.begun distributing authorization cards on approximately 3. By interrogating its employees concerning the unionJune 16. Moreover, Staples testified, credibly and with- activities and sympathies of their coworkers and byout contradiction, that earlier he had been warned by threatening to close down the Metlakatla Island break-Jeffords that "anybody talking union around here" water construction job before allowing employees towould be fired. Jeffords admitted that he had been aware become unionized, Wayne Construction, Inc., violatedof Charland's union activity when they met on June 24. Section 8(a)l) of the Act.Charland testified credibly that, during that meeting, Jef- 4. By discharging Edward Lewis Charland on June 24,fords had begun cursing at him for having initiated orga- 1980, because he was attempting to organize employees,nizing activity behind Jeffords' back; that Jeffords had Wayne Construction, Inc., violated Section 8(aX3) andthreatened to close the job before allowing employees to (1) of the Act.become unionized; and that Jeffords had stated that 5. The aforesaid unfair labor practices affect commerceCharland was "through for good [since] we've got ways within the meaning of Section 2(6) and (7) of the Act.of taking care of things like this." These facts establish,at least, a prima facie case that Charland had been termi- THE REMEDYnated because of his distribution of union authorization H f t Wy C Ic engagecards Having found that Wayne Construction, Inc., engagedcards. ~~~~~~~~~~~~in certain unfair labor practices, I shall recommend thatAs found above, there is no objective support for the it be ordered to cease and desist therefrom and that itvarious assertions made by Jeffords regarding Charland's tecerti a°firateantefetuate thetplperformance as a truckdriver, and I do not credit Jef-^ afrlrmatlveactlontoeffectuatethepthe Actfords's testimony with regard to those matters. Indeed, I a t M k Ia breakwater conJeffords did not deny having told Askren that Charland's sInasmuch as the Metlakatb a Island breakwater con-driving habits were being used as a "pretense" to dis- setl hsot project has been completed, the General Coun-charge him. That admission, coupled with Jeffords' ad- selhasnotCntuo anorderreinstating Charland. Howev-mission to Charland, during their June 24 conversation, er, Ch n Constructionr Inc., will be required to makethat the latter was "through" because he had been cam- sCharland whole for any loss of earnings he may havepaigning to obtain representation for the employees, con- suffered by reason of his unlawful discharge, with back-stitutes "an outright confession of unlawful discrimina- PaYtobecomputed on a quarterly basis, making deduc-tion. It eliminated any further question concerning the tionsforinterimearnings, as prescribed in F. W. Wool-intrinsic merits ... of [Charland's discharge] ...." worthCompany, 90 NLRB 289 (1950), plus interest as setN.LR.B. v. L. C. Ferguson and E. F. Von Seggern d/b/a forthinIsisPlumbing Heating Co., 138 NLRB 716Shovel Supply Company, 257 F.2d 88, 92 (5th Cir. 1958). (1962), enforcement denied on different grounds 322Respondent argues that its failure to take action against F.2d913(9thCir. 1963), and Florida Steel Corporation,Staples negates any finding of unlawful motivation con- 231NLRB 651 (1977).cerning Charland's termination. "However, it is well es- Upon the foregoing findings of fact, conclusions oftablished that a discriminatory motive, otherwise estab- law, and upon the entire record, and pursuant to Sectionlished, is not disproved by an employer's proof that it 10(c) of the Act, I hereby issue the following recom-did not weed out all union adherents." Nachman Corp. v. mended:N.L.R.B., 337 F.2d 421, 424 (7th Cir. 1964).Therefore, I find that Respondent discharged CharlandORDER'because he had been attempting to organize its employ- The Respondent Wayne Construction, Inc., Seattle,ees, thereby violating Section 8(a)(3) and (1) of the Act. Washington, its officers, agents, successors, and assigns,Moreover, I credit Charland and Staples and, according- shall:ly, find that Jeffords did interrogate Staples concerningthe identities of the employees who were involved in the In the event no exceptions are filed as provided by Sec. 102.46 of theorganizing campaign and did threaten, during his conver- Rules and Regulations of the National Labor Relations Board, the find-sation with Charland, to close the job down before al- ings, conclusions, and recommended Order herein shall, as provided inlowingthe eployes to ecomeunionzed, hereb vio- Sec. 102.48 of the Rules and Regulations, be adopted by the Board andlowing the employees to become unionized, thereby vio- J^become its 8ndings conclusior, and Order, and all objections theretolating Section 8(a)(l) Of the Act. shall be deemed waived for all purposes.574 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurported abuse of the Peterbilt truck were not corrobo- CONCLUSIONS OF LAWrated. Indeed, they were refuted, for the most part by W., i .o.Staples who had been one of the two individuals respon- Lmeain oSnetroctl"2 Incf1h anemployer within thesible for maintaining and repairing Respondent's vehicles. mereand ofSectiona^ oftheActmeew it hin com-If, as Jeffords claimed, he had been concerned with merceandionoperations affecting commerce within the"squelching" rumors before they got started, it does notmeaning of Section 2(6) and (7) of the Act.seem likely that he would have spoken only to Staples 2. Teamsters Local 959, State of Alaska, Internationalconcerning his June 24 confrontation with Charland. In Brotherhood of Teamsters, Chauffeurs, Warehousemensum, I do not credit Jeffords and, accordingly, I con-_ andHelpers of America; International Union of Operat-clude that Charland had been discharged by Respondent ing Engineers, Local 302, AFL-CIO; and Laborers' In-on June 24. ternational Union of North America, Local 942, AFL-This, then, leads to consideration of the motivation for CIO, are each labor organizations within the meaning ofCharland's discharge. It is undisputed that Charland had Section 2(5) of the Act.begun distributing authorization cards on approximately 3. By interrogating its employees concerning the unionJune 16. Moreover, Staples testified, credibly and with- activities and sympathies of their coworkers and byout contradiction, that earlier he had been warned by threatening to close down the Metlakatla Island break-Jeffords that "anybody talking union around here" water construction job before allowing employees towould be fired. Jeffords admitted that he had been aware become unionized, Wayne Construction, Inc., violatedof Charland's union activity when they met on June 24. Section 8(a)l) of the Act.Charland testified credibly that, during that meeting, Jef- 4. By discharging Edward Lewis Charland on June 24,fords had begun cursing at him for having initiated orga- 1980, because he was attempting to organize employees,nizing activity behind Jeffords' back; that Jeffords had Wayne Construction, Inc., violated Section 8(aX3) andthreatened to close the job before allowing employees to (1) of the Act.become unionized; and that Jeffords had stated that 5. The aforesaid unfair labor practices affect commerceCharland was "through for good [since] we've got ways within the meaning of Section 2(6) and (7) of the Act.of taking care of things like this." These facts establish,at least, a prima facie case that Charland had been termi- THE REMEDYnated because of his distribution of union authorization H f t Wy C Ic engagecards Having found that Wayne Construction, Inc., engagedcards. ~~~~~~~~~~~~in certain unfair labor practices, I shall recommend thatAs found above, there is no objective support for the it be ordered to cease and desist therefrom and that itvarious assertions made by Jeffords regarding Charland's tecerti a°firateantefetuate thetplperformance as a truckdriver, and I do not credit Jef-^ afrlrmatlveactlontoeffectuatethepthe Actfords's testimony with regard to those matters. Indeed, I a t M k Ia breakwater conJeffords did not deny having told Askren that Charland's sInasmuch as the Metlakatb a Island breakwater con-driving habits were being used as a "pretense" to dis- setl hsot project has been completed, the General Coun-charge him. That admission, coupled with Jeffords' ad- selhasnotCntuo anorderreinstating Charland. Howev-mission to Charland, during their June 24 conversation, er, Ch n Constructionr Inc., will be required to makethat the latter was "through" because he had been cam- sCharland whole for any loss of earnings he may havepaigning to obtain representation for the employees, con- suffered by reason of his unlawful discharge, with back-stitutes "an outright confession of unlawful discrimina- PaYtobecomputed on a quarterly basis, making deduc-tion. It eliminated any further question concerning the tionsforinterimearnings, as prescribed in F. W. Wool-intrinsic merits ... of [Charland's discharge] ...." worthCompany, 90 NLRB 289 (1950), plus interest as setN.LR.B. v. L. C. Ferguson and E. F. Von Seggern d/b/a forthinIsisPlumbing Heating Co., 138 NLRB 716Shovel Supply Company, 257 F.2d 88, 92 (5th Cir. 1958). (1962), enforcement denied on different grounds 322Respondent argues that its failure to take action against F.2d913(9thCir. 1963), and Florida Steel Corporation,Staples negates any finding of unlawful motivation con- 231NLRB 651 (1977).cerning Charland's termination. "However, it is well es- Upon the foregoing findings of fact, conclusions oftablished that a discriminatory motive, otherwise estab- law, and upon the entire record, and pursuant to Sectionlished, is not disproved by an employer's proof that it 10(c) of the Act, I hereby issue the following recom-did not weed out all union adherents." Nachman Corp. v. mended:N.L.R.B., 337 F.2d 421, 424 (7th Cir. 1964).Therefore, I find that Respondent discharged CharlandORDER'because he had been attempting to organize its employ- The Respondent Wayne Construction, Inc., Seattle,ees, thereby violating Section 8(a)(3) and (1) of the Act. Washington, its officers, agents, successors, and assigns,Moreover, I credit Charland and Staples and, according- shall:ly, find that Jeffords did interrogate Staples concerningthe identities of the employees who were involved in the In the event no exceptions are filed as provided by Sec. 102.46 of theorganizing campaign and did threaten, during his conver- Rules and Regulations of the National Labor Relations Board, the find-sation with Charland, to close the job down before al- ings, conclusions, and recommended Order herein shall, as provided inlowingthe eployes to ecomeunionzed, hereb vio- Sec. 102.48 of the Rules and Regulations, be adopted by the Board andlowing the employees to become unionized, thereby vio- J^become its 8ndings conclusior, and Order, and all objections theretolating Section 8(a)(l) Of the Act. shall be deemed waived for all purposes. WAYNE CONSTRUCTION, INC. 5751. Cease and desist from: (c) Post at its Seattle, Washington, facility copies of(a) Interrogating its employees concerning the union the attached notice marked "Appendix."' Copies of saidsympathies and activities of their coworkers. notice, on forms provided by the Regional Director for(b) Threatening to close down projects before allow- Region 19, after being duly signed by its authorized rep-ing its employees to become unionized. resentative, shall be posted by it immediately upon re-(c) Discharging or otherwise discriminating against its ceipt thereof and be maintained by it for 60 consecutiveemployees with regard to hire or tenure of employment days thereafter, conspicuous places, including allplaces where notices to employees are customarilyor any term or condition of employment for engaging in places where notices to employees are customalyposted. Reasonable steps shall be taken by Wayne Con-activities on behalf of labor organizations, or for engag- struction, Inc., to insure that said notices are not altereding in activities protected by Section 7 of the Act. defaced, or covered by any other material. In addition,(d) In any like or related manner interfering with, re- Wayne Construction, Inc., shall mail one copy of the at-straining, or coercing its employees in the exercise of tached notice to each employee who was employed by ittheir rights protected by Section 7 of the Act. on the Metlakatla Island, Alaska, breakwater construc-2. Take the following affirmative action which is tion site from June 24, 1980, until completion of that pro-deemed necessary to effectuate the policies of the Act: ject, upon receipt thereof from the Regional Director for(a) Make Edward Lewis Charland whole for any loss Region 19.of pay he may have suffered as a result of his discrimina- (d) Notify the Regional Director for Region 19, intory discharge on June 24, 1980, in the manner set forth writing, within 20 days from the date of this Order, whatabove in "The Remedy" section of this Decision. steps Respondent has taken to comply herewith.(b) Preserve and make available to the Board and itsagents all payroll and other records necessary to corn- In the event that this Order is enforced by a Judgment of a United.he .bk rt s h in "The R " States Court of Appeals, the words in the notice reading "Posted bypute the backpay rghts set forth in "The Remedy sec- Order of the National Labor Relations Board" shall read "Posted Pursu-tion of this Decision. ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."WAYNE CONSTRUCTION, INC. 5751. Cease and desist from: (c) Post at its Seattle, Washington, facility copies of(a) Interrogating its employees concerning the union the attached notice marked "Appendix."9 Copies of saidsympathies and activities of their coworkers. notice, on forms provided by the Regional Director for(b) Threatening to close down projects before allow- Region 19. afterbeing duly signed by its authorized rep-ing its employees to become unionized. resentative, shall be posted by it immediately upon re-(c) Discharging or otherwise discriminating against its ceipt thereofandbemaintained by it for 60 consecutiveemployees with regard to hire or tenure of employment da thereafter, in conspicuous places, including all..... , , ., * * .~~places where notices to employees are customarilyor any term or condition of employment for engaging in Resswhere stes to e e ar e oniactvites n bhal oflabr oganzatons orforengg- posted. Reasonable steps shall be taken by Wayne Con-activities on behalf of labor organizations, or for engag- struction, Inc., to insure that said notices are not altered,ing in activities protected by Section 7 of the Act. defaced, or covered by any other material. In addition,(d) In any like or related manner interfering with, re- Wayne Construction, Inc., shall mail one copy of the at-straining, or coercing its employees in the exercise of tached notice to each employee who was employed by ittheir rights protected by Section 7 of the Act. on the Metlakatia Island, Alaska, breakwater construc-2. Take the following affirmative action which is tion site from June 24, 1980, until completion of that pro-deemed necessary to effectuate the policies of the Act: ject, upon receipt thereof from the Regional Director for(a) Make Edward Lewis Charland whole for any loss Region 19.of pay he may have suffered as a result of his discrimina- (d) Notify the Regional Director for Region 19, intory discharge on June 24, 1980, in the manner set forth writing, within 20 days from the date of this Order, whatabove in "The Remedy" section of this Decision. steps Respondent has taken to comply herewith.(b) Preserve and make available to the Board and itsagents all payroll and other records necessary to corn- IntheeventthatthisOrderisenforced byaJudgment ofa UnitedStates Court of Appeals, the words in the notice reading "Posted bypute the backpay rights set forth in "The Remedy" sec- order of the National Labor Relations Board" shall read "Posted Pursu-tion of this Decision. ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."WAYNE CONSTRUCTION, INC. 5751. Cease and desist from: (c) Post at its Seattle, Washington, facility copies of(a) Interrogating its employees concerning the union the attached notice marked "Appendix."9 Copies of saidsympathies and activities of their coworkers. notice, on forms provided by the Regional Director for(b) Threatening to close down projects before allow- Region 19, afterbeing duly signed by its authorized rep-ing its employees to become unionized. resentative, shall be posted by it immediately upon re-(c) Discharging or otherwise discriminating against its ceipt thereofandbe maintained by it for 60 consecutiveemployees with regard to hire or tenure of employment da thereafter, in conspicuous places, including all..... , , ., * * .~~places where notices to employees are customarilyor any term or condition of employment for engaging in Resswhere stes to e e ar e oniactvites n bhal oflabr oganzatons orforengg- posted. Reasonable steps shall be taken by Wayne Con-activities on behalf of labor organizations, or for engag- struction, Inc., to insure that said notices are not altered,ing in activities protected by Section 7 of the Act. defaced, or covered by any other material. In addition,(d) In any like or related manner interfering with, re- Wayne Construction, Inc., shall mail one copy of the at-straining, or coercing its employees in the exercise of tached notice to each employee who was employed by ittheir rights protected by Section 7 of the Act. on the Metlakatia Island, Alaska, breakwater construc-2. Take the following affirmative action which is tion site from June 24, 1980, until completion of that pro-deemed necessary to effectuate the policies of the Act: ject, upon receipt thereof from the Regional Director for(a) Make Edward Lewis Charland whole for any loss Region 19.of pay he may have suffered as a result of his discrimina- (d) Notify the Regional Director for Region 19, intory discharge on June 24, 1980, in the manner set forth writing, within 20 days from the date of this Order, whatabove in "The Remedy" section of this Decision. steps Respondent has taken to comply herewith.(b) Preserve and make available to the Board and itsagents all payroll and other records necessary to corn- IntheeventthatthisOrderisenforced byaJudgment ofa UnitedStates Court of Appeals, the words in the notice reading "Posted bypute the backpay rights set forth in "The Remedy" sec- order of the National Labor Relations Board" shall read "Posted Pursu-tion of this Decision. ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."WAYNE CONSTRUCTION, INC. 5751. Cease and desist from: (c) Post at its Seattle, Washington, facility copies of(a) Interrogating its employees concerning the union the attached notice marked "Appendix."9 Copies of saidsympathies and activities of their coworkers. notice, on forms provided by the Regional Director for(b) Threatening to close down projects before allow- Region 19. afterbeing duly signed by its authorized rep-ing its employees to become unionized. resentative, shall be posted by it immediately upon re-(c) Discharging or otherwise discriminating against its ceipt thereof and be maintained by it for 60 consecutiveemployees with regard to hire or tenure of employment da thereafter, in conspicuous places, including all..... , , ., * * .~~places where notices to employees are customarilyor any term or condition of employment for engaging in Resswhere stes to e e ar e oniactvites n bhal oflabr oganzatons orforengg- posted. Reasonable steps shall be taken by Wayne Con-activities on behalf of labor organizations, or for engag- struction, Inc., to insure that said notices are not altered,ing in activities protected by Section 7 of the Act. defaced, or covered by any other material. In addition,(d) In any like or related manner interfering with, re- Wayne Construction, Inc., shall mail one copy of the at-straining, or coercing its employees in the exercise of tached notice to each employee who was employed by ittheir rights protected by Section 7 of the Act. on the Metlakatia Island, Alaska, breakwater construc-2. Take the following affirmative action which is tion site from June 24, 1980, until completion of that pro-deemed necessary to effectuate the policies of the Act: ject, upon receipt thereof from the Regional Director for(a) Make Edward Lewis Charland whole for any loss Region 19.of pay he may have suffered as a result of his discrimina- (d) Notify the Regional Director for Region 19, intory discharge on June 24, 1980, in the manner set forth writing, within 20 days from the date of this Order, whatabove in "The Remedy" section of this Decision. steps Respondent has taken to comply herewith.(b) Preserve and make available to the Board and itsagents all payroll and other records necessary to corn- IntheeventthatthisOrderisenforced byaJudgment ofa UnitedStates Court of Appeals, the words in the notice reading "Posted bypute the backpay rights set forth in "The Remedy" sec- order of the National Labor Relations Board" shall read "Posted Pursu-tion of this Decision. ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."